                  UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

MARK DOWNEY,                     )
                                 )
    Plaintiffs,                  )
                                 )
v.                               )                 Case No. CIV-19-218-CBG
                                 )
UNITED STATES OF AMERICA et al., )
                                 )
    Defendant.                   )

                                          ORDER

        Plaintiff Mark Downey, appearing pro se and proceeding in forma pauperis, brought

this action on July 10, 2019, raising various claims against the United States, the United

States Department of Justice, the National Association of Political Fundraisers, the

Republican National Committee, and the Democratic National Committee. See Compl.

(Doc. No. 2) at 6-7. Upon review of Plaintiff’s Complaint, the Court finds that this action

should be dismissed.

   I.      Standard of Review and the Court’s Screening Obligation

        Because Plaintiff is proceeding in forma pauperis, the Court is obliged to conduct

an initial review of Plaintiff’s Complaint to identify its cognizable claims and to dismiss

the pleading, or any portion thereof, that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. See 28 U.S.C. § 1915(e)(2)(B). A pro se litigant’s complaint must be

liberally construed. Estelle v. Gamble, 429 U.S. 97, 106 (1976). The broad construction

of a pro se plaintiff’s allegations does not, however, “relieve the plaintiff of the burden of
alleging sufficient facts on which a recognized legal claim could be based.” Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

       A complaint fails to state a claim upon which relief may be granted when it lacks

factual allegations sufficient “to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnote and citation omitted). In

evaluating whether a plaintiff has stated a valid claim, the Court “accept[s] as true all well-

pleaded factual allegations in the complaint and view[s] them in the light most favorable

to the plaintiff.” Burnett v. Mortg. Elec. Registration Sys., Inc., 706 F.3d 1231, 1235 (10th

Cir. 2013). Bare legal conclusions in a complaint are not entitled to the assumption of

truth; “they must be supported by factual allegations” to state a claim for relief. Ashcroft

v. Iqbal, 556 U.S. 662, 679 (2009).

       Additionally, a court may dismiss a complaint as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) if it lacks an arguable legal basis or contains irrational and incredible

factual allegations. See Hall, 935 F.2d at 1108 (citing Neitzke v. Williams, 490 U.S. 319,

325 (1989)).    Frivolous factual allegations are those that are fanciful, fantastic, or

delusional. See Denton v. Hernandez, 504 U.S. 25, 32-33 (1992). “As those words suggest,

a finding of factual frivolousness is appropriate when the facts alleged rise to the level of

the irrational or the wholly incredible . . . .” Id. The Court is permitted to “pierce the veil

of the complaint’s factual allegations and dismiss those claims whose factual contentions

are clearly baseless.” Neitzke, 490 U.S. at 327.




                                              2
   II.       Plaintiff’s Allegations

          On July 10, 2019, Plaintiff filed an 86-page Complaint purporting to bring 45 claims

against, and seeking more than 15 billion dollars, from Defendants. Plaintiff identified his

lawsuit as a qui tam action under the False Claims Act (“FCA”), presumably 31 U.S.C. §§

3729-33, and the Dodd-Frank Wall Street Reform and Consumer Protection Act’s

whistleblower provisions, 15 U.S.C. § 78u-6. He also asserts violations of numerous

federal civil and criminal statutes, as well as violations of the Eighth Amendment. Compl.

at 4, 24-76.      Though the Complaint is not fully intelligible, the crux of Plaintiff’s

allegations appears to be that he submitted some work as a “whistleblower” to various

federal agencies, work that he alleges would assist in “eliminat[ing] the mounting $21

Trillion Federal Budget Deficit for our Children’s Children.” Id. at 4, 11-12, 15-16. He

asserts, however, that the federal government “orchestrated a War to decimate all of his

efforts to Balance the Federal Budget” by ignoring his submissions, that he was never

compensated for his five-year effort, and that “[t]he unjustified Whistleblower claim denial

recourse is to file suit.” Id. at 4, 11.

   III.      Discussion

          As an initial matter, this action is one of several nearly identical actions brought by

Plaintiff since June 2019. According to one district court, “[a] search of the federal court’s

online PACER database reveals that in the last year Downey has filed approximately 50

such complaints in federal courts across the country. . . . Most have already been dismissed,

and a handful of courts have imposed pre-filing restrictions upon Downey.” Downey v.

United States, Civil No. 5:19-391-WOB, 2019 WL 4855145, at *1 (E.D. Ky. Oct. 1, 2019);


                                                 3
see Downey v. United States, Nos. 19-CV-5985, 19-CV-6646, 2019 WL 3553360, at *2

(S.D.N.Y. Aug. 5, 2019) (noting that Plaintiff’s actions “have been deemed frivolous or

meritless”). This action is no exception. Upon review, the Court finds that multiple bases

support dismissal of the Complaint, even when viewed under the liberal standard afforded

pro se litigants.

       First, Plaintiff’s Complaint violates Rules 8 and 10(b) of the Federal Rules of Civil

Procedure, which require that the complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief,” that “[e]ach allegation . . . be simple,

concise, and direct,” and that the claims be organized into numbered paragraphs. Fed. R.

Civ. P. 8(a)(2), (d)(1), 10(b). Dismissal under Rule 41(b) for the violation of Rule 8 is

appropriate when a complaint is so unintelligible that it does not give fair notice to a

defendant of the plaintiff’s claims. See Baker v. City of Loveland, 686 F. App’x 619, 622

(10th Cir. 2017) (affirming dismissal where “sifting through the excess allegations . . .

would have imposed a considerable burden” on the defendant and the court); Bishop v.

Romer, Nos. 98-1294, 98-1296, 1999 WL 46688, at *3 (10th Cir. Feb. 3, 1999) (affirming

dismissal where complaint “consist[ed] of several pages of rambling, disjointed factual

allegations, seemingly unrelated conclusory assertions of constitutional violations, and an

exhaustive recital of statutes and administrative rules, which shed no light on the exact

nature of [the plaintiff’s] claims”).

       Plaintiff’s Complaint spans 86 pages, is not formatted into numbered paragraphs,

and fails to tie any specific factual allegations to the litany of civil and criminal statutes

invoked.     Plaintiff’s Complaint is, in sum, “so sprawling as to be essentially


                                              4
incomprehensible,” and must, for this reason, be dismissed. United States ex rel. Garst v.

Lockheed-Martin Corp., 328 F.3d 374, 376, 378 (7th Cir. 2003) (“Length may make a

complaint unintelligible, by scattering and concealing in a morass of irrelevancies the few

allegations that matter.”).

       The Court also finds that Plaintiff’s claims “lack an arguable basis either in law or

in fact,” and are therefore subject to dismissal under 28 U.S.C. § 1915(e)(2)(B)(i). Neitzke,

490 U.S. at 325. Though Plaintiff’s claims are numerous, he has alleged no logical facts

to support them.     See Denton, 504 U.S. at 33 (holding that “a finding of factual

frivolousness is appropriate when the facts alleged rise to the level of the irrational or the

wholly incredible”); see, e.g., Compl. at 23 (claiming the government “‘[a]cted outside

their scope of authority’ (Color of Law) when they deleted ALL of the Accepted

Whistleblower Submissions, not only the Plaintiff[’]s hundreds of thousands of

submissions, but 30,000 of other people’s Whistleblower Submissions”).               Because

Plaintiff’s claims “are clearly baseless” and rise to the level of the irrational, they are

subject to dismissal under 28 U.S.C. § 1915(e)(2)(B)(i). Neitzke, 490 U.S. at 327.

       Moreover, Plaintiff’s general allegation that the federal government has ignored his

submissions fails to create a cognizable claim for relief under any of the sundry statutes

Plaintiff lists in his Complaint. Even if this were not so, Plaintiff fails to tie his generic

allegation of wrongdoing to any particular named Defendant.               See 28 U.S.C. §

1915(e)(2)(B)(ii); Pahls v. Thomas, 718 F.3d 1210, 1226 (10th Cir. 2013) (explaining that

“it is incumbent upon a plaintiff to ‘identify specific actions taken by particular

defendants’” that form the basis of his claims). “The Court’s obligation to liberally


                                              5
construe pro se pleadings does not extend so far as to require it to conjure unpled facts or

create claims for the plaintiff.” Downey, 2019 WL 4855145, at *1.

       In sum, the Court agrees with the other courts that have addressed Plaintiff’s claims:

“Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely.” Downey, 2019 WL 3553360, at *2.

                                      CONCLUSION

       For the foregoing reasons, Plaintiff’s Complaint (Doc. No. 2) is DISMISSED

without prejudice. Plaintiff’s Motion (Doc. No. 3) is DENIED as moot.

       IT IS SO ORDERED this 30th day of March, 2020.




                                              6
